DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/25/2021 has been entered.
 Response to Amendment
Applicant’s amendments filed 06/25/2021 to claims 1 and 9 have been acknowledged by the examiner. 
Claims 4 and 10 remain cancelled. No new claims have been added. 
Any pervious claim rejections under 35 USC 112b have been fixed. They are therefore withdrawn. 
Claims 1-3, 5-9, and 11-17 are pending and are currently under examination. 
Response to Arguments
Applicant's arguments filed 06/25/2021 have been fully considered but they are not persuasive.
Applicant’s argument: Morikane, Lincoln, and Riaboy do not disclose the recited feature of amended independent claim 1, as the configuration precludes the aperture s3 
Examiner’s response: In light of the amendments, the office action has been updated below. Morikane still reads on the amended claims as explained below, as the outer edge of the exterior facing surface and the outer edge of the skin side surface are highlighted in Modified Fig. 7 of Morikane below to show how slit s3 reads on the amended claim features. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the at least one aperture” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-9, and 11-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claims 1 and 9, the following recitation is considered new matter: “at least one aperture.” The specification states that there is space 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, 12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morikane (US 6,206,902 B1) in view of Lincoln (US 4,984,302).
Regarding claim 1, Morikane discloses a facial covering (A3) configured to be placed on facial skin, comprising:
a first member (A3) comprising:
an exterior facing surface, the exterior facing surface defining a first perimeter (see modified Fig. 7 of Morikane; the exterior facing surface is the outer surface of nose pack A3, 
a skin side surface, the skin side surface (see modified Fig. 7 of Morikane; the interior surface of nose pack A3 that is in direct contact with the nose of a user is the skin side surface (not shown in figures)), that is configured to be releasably secured in direct contact with and in a sealed relationship with a nasal bridge and ala of nose of a wearer such that an entirety of the skin side surface directly contacts skin surfaces of the nasal bridge and the ala of nose of the wearer with no gap between the skin side surface and the skin surfaces as the skin side surface fits flush against the skin (see Fig. 7; nose pack A3, which is releasably secured to nose of a wearer, has a skin side surface, which is the interior surface that is in direct contact with and in a sealed relationship with the nasal bridge and ala of the nose of the wearer, such that there are no gaps between the nose and the interior surface of nose pack A3, see Col. 6 lines 43-47), the entirety of the skin side surface forming an air-tight seal with the nasal bridge and the ala of the nose of the wearer and blocking air from contacting any of the skin surfaces of the nasal bridge and the ala of the nose when worn, the skin side surface being unperforated (see Fig. 7; the interior surface of nose pack A3 is the skin side surface, and forms an air-tight seal with the entire nose of a wearer, including the nasal bridge and ala, thus nose pack A3 blocks air from contacting any of the skin surfaces of the nasal bridge and ala of the nose when worn, and the skin side surface (interior surface of nose pack A3) is unperforated, see Col. 6 lines 43-47)’
at least one aperture (s3) being partially defined by an outer edge of the exterior facing surface (definition of edge: the narrow part adjacent to a border, https://www.merriam-
wherein the exterior facing surface of the first member (A3), when worn, is nonoverlapping (see Fig. 7; the outer surface of nose pack A3 is nonoverlapping). 
Although Morikane does not explicitly disclose an adhesive covering an entirety of the skin side surface of the first member, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognize that the skin side surface (the interior surface of nose pack A3 that is in direct contact with the skin of the user) of the first member (A3) is covered by an adhesive covering as nose pack A3 comes with a release sheet (a2) (see Fig. 6 and Col. 4 lines 56-57) to preserve the adhesive covering on the skin side surface, and the nose pack A3 is pressed onto the skin of a user (see Col. 1 lines 46-48) via the film-forming material, which is polyacrylic acid (see Col. 4 lines 4-13), which has adhesive properties, thus it would have been obvious that the skin side surface is covered by an adhesive covering. 
Morikane does not disclose a filter material disposed within the at least one aperture. 
However, Lincoln teaches an analogous nasal-facial covering (1) comprising a filter material (2) disposed within the at least one aperture (see Figs. 1-3; filter element 2 is disposed within the one aperture of the adhesive strip) providing to allow air to pass through, into, and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the slit s3 of nose pack A3 of Morikane with filter element 2 via connection 10 by adhesive and/or stitching as taught by Lincoln to have provided an improved facial covering that allows air to pass through, into, and out of the nostrils in sufficient quantity for normal activity, and can filter particulate matter and/or chemicals out of the air passage over or through it (see Col. 5 lines 38-51).

    PNG
    media_image1.png
    679
    667
    media_image1.png
    Greyscale

Modified Fig. 7 of Morikane. 
Regarding claim 2, Morikane in view of Lincoln discloses the invention as discussed above. Morikane in view of Lincoln further discloses wherein the filter material (2 of Lincoln) is 
Regarding claim 6, Morikane in view of Lincoln discloses the invention as discussed above. Morikane in view of Lincoln further discloses wherein the filter material (2 of Lincoln) is a fabric (as previously modified, definition of fabric: a cloth made by weaving, knitting, or felting fibers, https://www.dictionary.com/browse/fabric, see Col. 5 lines 29-31 of Lincoln; filter element 2 of Lincoln is made of woven cloth, which is fabric). 
Regarding claim 7, Morikane in view of Lincoln discloses the invention as discussed above. Morikane in view of Lincoln further discloses wherein the filter material (2) includes filaments that are clustered together to have a density that warms the air and filters substances in the air entering into the at least one aperture (as previously modified (see claim 1 discussion), see Figs. 1-2 of Lincoln; it is known that when air enters the body through the nose, the air is automatically warmed, https://fhs.mcmaster.ca/purr/documents/RespiratorySystem.pdf, thus the filter element 2 of Lincoln is made up of woven cloth, which may be synthetic fiber, and thus the woven cloth fibers, which are filaments, are clustered together to warm and filter substances in the air when entering into the one aperture, which is where filter element 2 is disposed; see Col. 5 lines 29-31 et seq. lines 38-46 of Lincoln). 
Regarding claim 12, Morikane in view of Lincoln discloses the invention as discussed above. Morikane in view of Lincoln further discloses wherein the filter material (2 of Lincoln) provides a warming and filtering function (as previously modified above (see claim 1 discussion), it is known that when air enters the body through the nose, the air is automatically 
Regarding claim 16, Morikane in view of Lincoln discloses the invention as discussed above. Morikane in view of Lincoln further discloses wherein the filter material (2 of Lincoln) is a fibrous material that includes a plurality of filaments (as previously modified above (see claim 1 discussion), see Figs. 1-2 and Col. 5 lines 38-51 of Lincoln; filter element 2 of Lincoln is made up of woven cloth, which may be synthetic fiber, and thus is a fibrous material, and thus the woven cloth fibers inherently include a plurality of filaments).
Claim 3, 5, 8-9, 11, 14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morikane in view of Lincoln further in view of Riaboy (US 4,240,420).
Regarding claim 3, Morikane in view of Lincoln discloses the invention as discussed above. 
Morikane in view of Lincoln does not disclose a second member that is releasably securable to the first member and being configured to cover the mouth of the user. 
However, Riaboy teaches an analogous first member (10) and further comprising a second member (12) that is releasably securable to the first member (10) and being configured to cover the mouth of the user (see Figs. 1-3 and Col. 2 lines 35-42; mouth filter assembly 12 covers the mouth area of the face, and is releasably securable to the nose filter 10, as seen in Fig. 1 where mouth filter assembly 12 and nose filter 10 overlap each other, and are releasably secured as mouth filter assembly 12 and nose filter 10 are disposable via adhesive tape) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the first member (A3) of Morikane in view of Lincoln with an overlapping releasably securable second member (12) as taught by Riaboy to have provided an improved facial covering that provides nose and mouth filters which may be worn individually or in combination (see Col. 1 lines 48-50), and are both disposable and comfortable (see Col. 1 lines 30-46) to provide further facial protection by covering the mouth of the user.
Regarding claim 5, Morikane in view of Lincoln further in view of Riaboy discloses the invention as discussed above. Morikane in view of Lincoln further in view of Riaboy further discloses wherein the second member (12 of Riaboy) includes an adhesive backing (16, 18 of Riaboy) (see Fig. 2 and Col. 2 lines 35-42, and Col. 2 lines 10-23; as previously modified above, mouth filter assembly 12 of Riaboy includes adhesive material 18 of Riaboy of tape 16 of Riaboy, thus an adhesive backing). 
Regarding claim 8, Morikane in view of Lincoln further in view of Riaboy discloses the invention as discussed above. Morikane in view of Lincoln further in view of Riaboy further discloses wherein the first (A3 of Morikane) and second members (12 of Riaboy) form a unitary structure (as previously modified above, nosepack A3 of Morikane and mouth filter assembly 12 of Riaboy may be worn in combination, and are releasably securable to each other, thus forming a unitary structure, as they form a unit or whole facial covering). 
Regarding claim 9, Morikane discloses a kit comprising: 

an exterior facing surface, the exterior facing surface defining a first perimeter (see modified Fig. 7 of Morikane; the exterior facing surface is the outer surface of nose pack A3, and has a first perimeter as labeled in modified Fig. 7 of Morikane), the exterior facing surface being unperforated (see Figs. 6-7; the outer surface of nose pack A3 is the exterior facing surface, and is unperforated);
a skin side surface that is configured to be releasably secured in direct contact with and in a sealed relationship with a nasal bridge and ala of nose of a wearer such that an entirety of the skin side surface directly contacts skin surfaces of the nasal bridge and the ala of nose of the wearer with no gap between the skin side surface and the skin surfaces as the skin side surface fits flush against the skin (see Fig. 7; nose pack A3, which is releasably secured to nose of a wearer, has a skin side surface, which is the interior surface that is in direct contact with and in a sealed relationship with the nasal bridge and ala of the nose of the wearer, such that there are no gaps between the nose and the interior surface of nose pack A3, see Col. 6 lines 43-47), the entirety of the skin side surface forming an air-tight seal with the nasal bridge and the ala of the nose of the wearer and blocking air from contacting any of the skin surfaces of the nasal bridge and the ala of the nose when worn, the skin side surface being unperforated (see Fig. 7; the interior surface of nose pack A3 is the skin side surface, and forms an air-tight seal with the entire nose of a wearer, including the nasal bridge and ala, thus nose pack A3 blocks air from contacting any of the skin surfaces of the nasal bridge and ala of the nose when worn, and the skin side surface (interior surface of nose pack A3) is unperforated, see Col. 6 lines 43-47);

wherein the exterior facing surface of the first member (A3), when worn, is nonoverlapping (see Fig. 7; the outer surface of nose pack A3 is nonoverlapping).
Although Morikane does not explicitly disclose an adhesive covering an entirety of the skin side surface of the first member, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognize that the skin side surface (the interior surface of nose pack A3 that is in direct contact with the skin of the user) of the first member (A3) is covered by an adhesive covering as nose pack A3 comes with a release sheet (a2) (see Fig. 6 and Col. 4 lines 56-57) to preserve the adhesive covering on the skin side surface, and the nose pack A3 is pressed onto the skin of a user (see Col. 1 lines 46-48) via the film-forming material, which is polyacrylic acid (see Col. 4 lines 4-13), which has adhesive properties, thus it would have been obvious that the skin side surface is covered by an adhesive covering.
Morikane does not disclose a filter material disposed within the at least one aperture; and a second member configured to be secured around a mouth of the user, the second member being outwardly curved. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the slit s3 of nose pack A3 of Morikane with filter element 2 via connection 10 by adhesive and/or stitching as taught by Lincoln to have provided an improved facial covering that allows air to pass through, into, and out of the nostrils in sufficient quantity for normal activity, and can filter particulate matter and/or chemicals out of the air passage over or through it (see Col. 5 lines 38-51).
Morikane in view of Lincoln discloses the invention as discussed above. 
Morikane in view of Lincoln does not disclose a second member configured to be secured around a mouth of the user, the second member being outwardly curved.
However, Riaboy teaches an analogous first member (10) and a second member (12) configured to be secured around a mouth of the user, the second member (12) being outwardly curved (see Figs. 1-2 and Col. 2 lines 35-42; mouth filter assembly 12 is configured to be secured around a mouth of the user, and as seen in Fig. 1 of Riaboy, mouth filter assembly 12 is outwardly curved as mouth filter assembly 12 loosely covers the mouth portion, see Abstract) providing nose and mouth filters which may be worn individually or in combination (see Col. 1 lines 48-50) that are disposable and comfortable (see Col. 1 lines 30-46). 

Regarding claim 11, Morikane in view of Lincoln further in view of Riaboy discloses the invention as discussed above. Morikane in view of Lincoln further in view of Riaboy further discloses a second member (12 of Riaboy) that is releasably securable to the first member (A3 of Morikane) and being configured to cover the mouth of the user (see Fig. 1 of Riaboy; as previously modified above, mouth filter assembly 12 of Riaboy is capable of overlapping a lower edge h3b of Morikane of nosepack A3 of Morikane as it is releasably securable, as mouth filter assembly 12 of Riaboy is disposable via adhesive material 18 of tape 16 of Riaboy, see Col. 2 lines 35-42 and lines 10-23). 
Regarding claim 14, Morikane in view of Lincoln further in view of Riaboy discloses the invention as discussed above. Morikane in view of Lincoln further in view of Riaboy further discloses wherein the filter material (2 of Lincoln) provides a warming and filtering function (as previously modified above (see claim 1 discussion), it is known that when air enters the body through the nose, the air is automatically warmed, https://fhs.mcmaster.ca/purr/documents/RespiratorySystem.pdf, thus when the wearer 
Regarding claim 17, Morikane in view of Lincoln further in view of Riaboy discloses the invention as discussed above. Morikane in view of Lincoln further in view of Riaboy further discloses wherein the filter material (2 of Lincoln) is a fibrous material that includes a plurality of filaments (as previously modified above (see claim 1 discussion), see Figs. 1-2 and Col. 5 lines 38-51 of Lincoln; filter element 2 of Lincoln is made up of woven cloth, which may be synthetic fiber, and thus is a fibrous material, and thus the woven cloth fibers inherently include a plurality of filaments).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morikane in view of Lincoln further in view of Sakamoto (US 3,802,426).
Regarding claim 13, Morikane in view of Lincoln further discloses the invention as discussed above. 
Morikane in view of Lincoln does not disclose wherein the filter material includes a plurality of filaments that are hair-like and that provide air insulation depending on a humidity of air passing through the plurality of filaments. 
However, Sakamoto teaches an analogous nasal filter element (8) wherein the filter material includes a plurality of filaments (8) that are hair-like that provide air insulation depending on a humidity of air passing through the plurality of filaments (8) (see Figs. 3-4; filter 8 is made up of pliant washable hairs to trap or filter particles, like pollution and dust, in the air, thus providing air insulation depending on the environmental conditions being passed through filter 8 when a user is inhaling; see Col. 2 lines 51-54 and Col. 2 lines 31-34 and Col. 1 lines 20-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the filter material (2 of Lincoln) of Morikane in view of Lincoln with hair-like filaments 8 as taught by Sakamoto to have provided an improved facial covering that is capable of efficaciously intercepting and arresting inhalation of environmental dust, pollutants, contagious contaminants, and disease-laden air (see Col. 1 lines 20-26).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morikane in view of Lincoln further in view of Riaboy and Sakamoto.
Regarding claim 15, Morikane in view of Lincoln further in view of Riaboy further discloses the invention as discussed above. 
Morikane in view of Lincoln further in view of Riaboy does not disclose wherein the filter material includes a plurality of filaments that are hair-like and that provide air insulation depending on a humidity of air passing through the plurality of filaments. 
However, Sakamoto teaches an analogous nasal filter element (8) wherein the filter material includes a plurality of filaments (8) that are hair-like that provide air insulation depending on a humidity of air passing through the plurality of filaments (8) (see Figs. 3-4; filter 8 is made up of pliant washable hairs to trap or filter particles, like pollution and dust, in the air, thus providing air insulation depending on the environmental conditions being passed through filter 8 when a user is inhaling; see Col. 2 lines 51-54 and Col. 2 lines 31-34 and Col. 1 lines 20-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the filter material (2 of Lincoln) of Morikane in view of Lincoln further in view of Riaboy with hair-like filaments 8 as taught by Sakamoto to have provided an improved facial covering that is capable of efficaciously intercepting and arresting inhalation of environmental dust, pollutants, contagious contaminants, and disease-laden air (see Col. 1 lines 20-26).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN HAN whose telephone number is (408)918-7579. The examiner can normally be reached Monday - Thursday, 7-5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/R.H./Examiner, Art Unit 3786 

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786